 1
                                                                         The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6
                                          United States District Court
 7                                  Western District of Washington At Seattle

 8

 9
      Peajai Ely,                                              No. CV-18-1690-TSZ
10
                                          Plaintiff,
11

12
      v.
                                                               Stipulated Motion and Order To
13    Holland America Line N.V., Hal Antillen                  Continue Disclosure of Expert Testimony
      N.V., and Holland America Line, Inc.,                    And Discovery Deadlines Limited to
14                                                             Experts Participating In Vessel Inspection
15
                                          Defendants.

16

17

18

19                                                  STIPULATION
20             The parties hereby stipulate to a limited extension of the deadlines to disclose expert
21
      testimony and for the completion of discovery to accommodate an inspection of the subject
22
      cruise ship by the parties experts on April 15, 2020. The parties request an extension of the
23

24
      deadline for disclosing testimony from experts participating in the vessel inspection to May 29,

25    2020, and the deadline for completing discovery with regard to said experts to June 25, 2020.
26
     Stipulated Motion and Order To Continue                                    Seattle Maritime Attorneys
27 Disclosure of Expert Testimony And Discovery Deadlines
   Limited to Experts Participating In Vessel Inspection - 1
                                                                                         225 106th Avenue
28 Case No 18 - 01690 - TSZ                                                           Bellevue, WA 98004
                                                                                             425-454-3800
29
 1
               In support of this Stipulated Motion, the parties state as follows:
 2

 3
               1.       The transient nature of the subject cruise ship has made inspection difficult to

 4    coordinate. The vessel returns to the Pacific Northwest in April 2020, and will be available

 5    for inspection by the parties and their experts in Seattle on Saturday, April 15, 2020, and at
 6
      regular intervals thereafter.
 7
               2.       The requested continuance does not result from any lack of diligence on the
 8

 9
      parties or counsel. Counsel for the parties have fostered an amicable working relationship

10    that has served to facilitate cooperation and recent settlement discussions. The parties are

11    working towards efficient completion of discovery, including written discovery, depositions,
12
      scheduling Plaintiff's IME, and the inspection of a busy traveling cruise ship.
13
               3.       The parties limit the extension of expert the disclosure and discovery
14

15
      completion deadlines to only the testimony of those experts that participate in the vessel

16    inspection. All other expert disclosures will be completed by February 24, 2020. All other

17    discovery will be completed by May 25, 2020. None of the other deadlines set by the Court's
18
      Minute Order will be affected by the extensions.
19
               4.       Good cause exists for the requested extensions because additional time is
20

21
      needed for the disclosure and discovery of testimony from experts involved in the vessel

22    inspection.

23             5.       For these reason, the parties respectfully request the Court continue the deadline
24
      for disclosing testimony from experts participating in the vessel inspection to May 29, 2020,
25
      and the deadline for completing discovery with regard to said experts to June 25, 2020.
26

27
     Stipulated Motion and Order To Continue                            SEATTLE MARITIME ATTORNEYS
28 Disclosure of Expert Testimony And Discovery Deadlines
   Limited to Experts Participating In Vessel Inspection - 2
                                                                                    225 106th Avenue
29 Case No 18 - 01690 - TSZ                                                       Bellevue, WA 98004
                                                                                        425-454-3800
 1
       Dated this 26th day of September, 2019.                 Dated this 26th day of September, 2019.
 2

 3
       Merriam Law Firm                                        Maltzman & Partners, P.A.
       Dba Seattle Maritime Attorneys
 4
       s/John Merriam                                          s/ Edgar R. Nield, per authority
 5     _________________________________                       _________________________________
       John W. Merriam, WSBA #12749                            Edgar R. Nield, WSBA #53297 & CASB #135018
 6
       4005 20th Avenue West, Suite 110                        Physical Address: 506 2nd Avenue, Suite 1400
 7     Seattle, Washington 98199                                                 Seattle, WA 98104
       Telephone 206.729.5252                                  Mailing Address: 679 Encinitas Blvd #201
 8     Facsimile 206.729.1012                                                    Encinitas, CA 92024
       E-mail:john@merriam-maritimelaw.com                     Telephone:        760.942.9880
 9
       Attorney for Plaintiff                                  Facsimile:        760.942.9882
10                                                             E-mail:           jeffrey@maltzmanpartners.com
                                                               E-mail:           edn@maltzmanpartners.com
11     Webb Law Firm                                           Attorneys for Defendants
12
       Dba Seattle Maritime Attorneys

13     S/GORDON WEBB
       _______________________________
14     Gordon C. Webb, WSBA # 22777
15
       225 106th Avenue NE
       Bellevue, Washington 98004
16     Telephone 425.454.3800
       Facsimile 425.307.6446
17     E-mail Gordon@webblawfirm.net
18
       Attorney for Plaintiff

19
                                                        ORDER
20

21
               THIS MATTER having come before the Court upon the stipulation of the parties,

22             IT IS HEREBY ORDERED that:

23             1.       The deadline for disclosing testimony from experts participating in the vessel
24
      inspection is continued to May 29, 2020, and the deadline for completing discovery with regard
25
      to experts participating in the vessel inspection is continued to June 25, 2020.
26

27
     Stipulated Motion and Order To Continue                                SEATTLE MARITIME ATTORNEYS
28 Disclosure of Expert Testimony And Discovery Deadlines
   Limited to Experts Participating In Vessel Inspection - 3
                                                                                        225 106th Avenue
29 Case No 18 - 01690 - TSZ                                                           Bellevue, WA 98004
                                                                                            425-454-3800
 1
               DATED this 1st day of October, 2019.
 2

 3

 4                                                             A
                                                               Thomas S. Zilly
 5
                                                               United States District Judge
 6

 7

 8              Presented By:

 9              s/Gordon Webb
                ______________________________
10
                GORDON C. WEBB, WSBA # 22777
11              225 106th Avenue NE
                Bellevue, WA 98004
12              Telephone: 425.454.3800
                Fax: 425.307.6446
13
                E-mail: gordon@webblawfirm.net
14              Attorneys for Plaintiff

15             Approved by, Copy Received:
16
               S/Edgar R. Nield, PER AUTHORITY
17              _________________________________
               Edgar R. Nield, WSBA #53297 & CASB #135018
18             Jeffrey B. Maltzman,WSBA#52051 & CASB#131758
               Physical Address: 506 2nd Avenue, Suite 1400
19
                                 Seattle, WA 98104
20             Mailing Address: 679 Encinitas Blvd #201
                                 Encinitas, CA 92024
21             Telephone:        760.942.9880
               Facsimile:        760.942.9882
22
               E-mail:           jeffrey@maltzmanpartners.com
23             E-mail:                edn@maltzmanpartners.com
               Attorneys for Defendants
24

25

26

27
     Stipulated Motion and Order To Continue                            SEATTLE MARITIME ATTORNEYS
28 Disclosure of Expert Testimony And Discovery Deadlines
   Limited to Experts Participating In Vessel Inspection - 4
                                                                                    225 106th Avenue
29 Case No 18 - 01690 - TSZ                                                       Bellevue, WA 98004
                                                                                        425-454-3800
